Title: From Thomas Jefferson to Benjamin Bankson, 3 October 1793
From: Jefferson, Thomas
To: Bankson, Benjamin



Sir
Monticello Oct. 3. 1793.

I have duly received by post your favor of Sep. 23. and the letters accompanying it. I now inclose you a returned commission to be filed in the office.—Crosby mentioned to me that he had some interests, of moment to himself and his wife, to settle in Delaware, which would require an absence of a week, and I thought he could not take a better time than during the suspension of our business. Indeed I was in hopes that yourself as well as him would retire a little way from the city, where the risk is serious and unnecessary. I therefore desired him to tell you that Mr. Grey would let you make use of a very agreeable room, separated from his other houses, if you should chuse to retire to it.—I shall be obliged to you in your letters to give me an exact statement of the progress and state of the fever in and about Philadelphia. I think it probable we shall re-assemble as near there as will be safe about the end of October.—Having given some particular directions in separate packets, I have only to add assurances of the esteem of Sir your most obedt. servt

Th: Jefferson

